PER CURIAM
In this workers’ compensation case, employer issued a denial of compensability of psychotherapy for claimant on March 12, 1985. The denial was received by claimant’s roommate before March 25 at the correct address at the time for claimant and her roommate. Claimant did not personally receive the notice of denial. She filed a request for hearing on June 23, 1986, which the referee dismissed with prejudice because it was untimely filed. The Board affirmed the referee without comment, and claimant seeks review. We affirm. Anderson v. EBI Companies, 79 Or App 345, 349, 718 P2d 1383, rev den 301 Or 445 (1986).
Affirmed.